No Shepard’s Signal™
As of: January 28, 2021 4:00 PM Z


                                      Less v. Quest Diagnostics, Inc.
                    United States District Court for the Northern District of Ohio, Western Division
                                    January 26, 2021, Decided; January 26, 2021, Filed
                                                 Case No. 3:20 CV 2546

Reporter
2021 U.S. Dist. LEXIS 14320 *


Debora Less, Plaintiff, -vs- Quest Diagnostics
                                                              ORDER RE: MOTION TO DISMISS
Incorporated, Defendant.
                                                              Plaintiff Debora Less ("Less") brings this action for
                                                              damages under the Telephone Consumer Protection
                                                              Act ("TCPA") against Defendant Quest Diagnostics
Core Terms                                                    Incorporated ("Quest") and its subsidiary MedXM.
                                                              Defendant requests leave to file a motion to dismiss
solicitation, motion to dismiss, private right of action,     under Federal Civil Rule 12(b), and the parties have
message, argues, courts, constitutionally defective,          exchanged letters to one another outlining their
health insurance, telephone call, no effect, appointment,     arguments on such a motion (Doc. 10). Each of these
retroactive, invitation, telephone, Sections, agreeing,       topics is discussed in turn below.
void

                                                              47 U.S.C. § 227(b)

Counsel: [*1] For Debora Less, individually and on            Defendant argues that Plaintiff's claim under 47 U.S.C.
behalf of all others similarly situated, Plaintiff: Ignacio   § 227(b)(1)(A)(iii) is barred because this provision was
Javier Hiraldo, IJH Law, Miami, FL USA; Michael               unconstitutional during the time of the alleged conduct
Eisenband, Eisenband Law, Fort Lauderdale, FL USA;            at issue. In Barr v. AAPC, 140 S. Ct. 2335, 207 L. Ed.
Andrew Shamis, Shamis & Gentile, Miami, FL USA.               2d 784 (2020), the Supreme Court ruled that the
                                                              government debt exception provision -- added to the
                                                              TCPA in 2015 -- was unconstitutional. A majority
For Quest Diagnostics Incorporated, doing business as |
                                                              determined the government [*2]          debt exception
MedXM |, Defendant: Mark S. Eisen, Benesch,
                                                              provision was severable from the rest of the statute, but
Friedlander, Coplan & Aronoff, Chicago, IL USA.
                                                              there were not five votes agreeing on whether
                                                              severability should be retroactive to conduct occurring
                                                              between 2015 and 2020. Id. at 2343, 2355.

Judges: JACK ZOUHARY, UNITED STATES                           As counsel point out in their exchange, lower courts are
DISTRICT JUDGE.                                               split on the issue. Some have agreed with Defendant
                                                              that the severability is not retroactive and that the entire
                                                              law was invalid during the period that the government
                                                              debt exception provision was in effect. See Lindenbaum
Opinion by: JACK ZOUHARY                                      v. Realgy, LLC, 2020 U.S. Dist. LEXIS 201572, 2020
                                                              WL 6361915 (N.D. Ohio 2020), appeal filed, No. 20-
                                                              4252 (6th Cir. 2020); Hussain v. Sullivan Buick-Cadillac-
                                                              GMC Truck, Inc., 2020 U.S. Dist. LEXIS 236577, at *8
Opinion                                                       (M.D. Fla. 2020); Creasy v. Charter Communs., Inc.,
                                                              ___ F. Supp. 3d ___, 2020 U.S. Dist. LEXIS 177798, at
                                                              *14-15 (E.D. La. 2020). Other courts found that the

                                                      Manuel Hiraldo
                                                                                                            Page 2 of 3
                                           2021 U.S. Dist. LEXIS 14320, *2

constitutionally inoffensive portion of the statute remains       Hello, this is a courtesy call from [*4] MedXM, a
enforceable during the 2015 to 2020 period. See                   Quest Diagnostics company, on behalf of your
Canady v. Bridgecrest Acceptance Corp., 2020 U.S.                 health insurance regarding your annual wellness
Dist. LEXIS 161629, at *5 (D. Ariz. 2020); Komaiko v.             visit. This is a preventative benefit that you are
Baker Techs., Inc., 2020 U.S. Dist. LEXIS 143953, at *5           entitled to at no copay. Please call 888-246-7722 to
(N.D. Cal. 2020); Trujillo v. Free Energy Savings Co.,            schedule an appointment. Thank you and have a
2020 U.S. Dist. LEXIS 239730 (C.D. Cal. 2020);                    great day.
Abramson v. Fed. Ins. Co., 2020 U.S. Dist. LEXIS
232937, at *3-4 (M.D. Fla. 2020).                             The Complaint asserts that MedXM is a company that
                                                              provides call center operations to health insurance
As the Supreme Court noted in AAPC, the general rule          providers, and is owned by Quest Diagnostics, a
is that "an unconstitutional statutory amendment 'is a        Fortune 500 company that provides healthcare related
nullity' and 'void' when enacted, and for that reason has     services (Doc. 9 at 2-7). Courts may look beyond the
no effect on the original statute." AAPC, 140 S. Ct. at       pretextual claim that a service is "free" when
2353 (quoting Frost v. Corp. Comm'n of Okla., 278 U.S.        determining whether it is a solicitation under the TCPA.
515, 526-27, 49 S. Ct. 235, 73 L. Ed. 483 (1929)). If the     See Matthew N. Fulton, D.D.S., P.C. v. Enclarity, Inc.,
government debt exception provision was void at its           962 F.3d 882, 890 (6th Cir. 2020) ("The TCPA covers
inception in 2015, it would have no effect on the pre-        faxes that serve as pretext for a commercial solicitation.
2015 text of the statute. Since there are no                  In addition, and as previously described, the FCC has
constitutional defects to the pre-2015 text, the statute's    explained that offers for free goods or services fall within
enforceability is unaffected by the amendment. The            the TCPA because they are often part of an overall
conduct at issue [*3] here was not impacted by the            marketing campaign to sell property, goods, or
exception. Barring guidance from the Sixth Circuit, this      services.") (citations and quotations marks omitted).
Court finds there is no constitutional defect to the          More information is needed to determine whether the
Plaintiff's claim under 47 U.S.C. § 227(b)(1)(A)(iii) for     calls in this case were solicitations under the statute.
conduct taking place in the 2015-2020 period.                 Questions remain, such as -- What was the business
                                                              strategy behind Quest/MedXM making the calls? How
47 USC § 227(c)(5) through 47 CFR § 64.1200(c)(2)             did the calls generate [*5] revenue for Quest/MedXM?
                                                              Were the call operators paid on a commission or
Defendant argues these claims are barred because              incentivized if recipients booked an appointment? At this
"there were no telephone solicitation calls" (Doc. 10 at      point, the Motion to Dismiss the claims under 47 USC
3).                                                           227(c)(5) through 47 CFR 64.1200(c)(2) is denied
                                                              without prejudice. Depending on additional facts
The statute defines "telephone solicitation" as:
                                                              disclosed during focused discovery, counsel may invite
    [T]he initiation of a telephone call or message for
                                                              this Court to revisit the issue.
    the purpose of encouraging the purchase or rental
    of, or investment in, property, goods, or services,
    which is transmitted to any person, but such term
                                                              47 CFR § 64.1200(a)(1)-(2) and 47 CFR §
    does not include a call or message (A) to any
                                                              64.1200(b)(3)
    person with that person's prior express invitation or
    permission, (B) to any person with whom the caller
                                                              Defendant challenges the constitutionality of Sections
    has an established business relationship, or (C) by
                                                              (a)(1) and (a)(2) for the same reason found in
    a tax exempt nonprofit organization.
                                                              Lindenbaum (Doc. 10 at 3). Moreover, Defendants
                                                              argue there is no private right of action under those
47 U.S.C. § 227. Defendant correctly points out that
                                                              sections (id.). Defendant also argues there is no private
calls merely providing information about an available
                                                              right of action under Section (b)(3), and that (b)(3)
service are not implicated by the statute. See Williams-
                                                              likewise only applies to solicitation calls (id.). This Court
Diggins v. Republic Servs., 2019 U.S. Dist. LEXIS
                                                              agrees there is no private right of action under these
199054, 2019 WL 5394022, at *1 (N.D. Ohio 2019)
                                                              Sections of the statute. See Charvat v. NMP, LLC, 656
(Zouhary, J.) ("Informational, non-solicitation telephone
                                                              F.3d 440, 449-50 (6th Cir. 2011). These claims are
calls . . . do not violate the TCPA.") An example of one
                                                              therefore dismissed.
of the specific prerecorded messages at issue in this
case is as follows (Doc. 9 at 9):


                                                    Manuel Hiraldo
                                                                           Page 3 of 3
                                         2021 U.S. Dist. LEXIS 14320, *5

CONCLUSION

The Motion to Dismiss (Doc. 10) is granted with respect
to the claims arising under 47 CFR § 64.1200(a)(1)-(2)
and 47 CFR § 64.1200(b)(3); it is denied with respect to
all other claims.

IT IS SO ORDERED.

/s/ Jack Zouhary

JACK ZOUHARY

U. S. DISTRICT JUDGE

January 26, 2021


  End of Document




                                                 Manuel Hiraldo
